EXAMINER’S REMARKS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,986,938 has been reviewed and is NOT accepted.
Applicant is advised that the terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012).  For cases filed on or after September 16, 2012, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
Applicant is advised that a request under 37 CFR 1.46(c) to change the applicant is required, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant.  Along with the §1.46(c) request, a power of attorney that gives power to the attorney who is signing the terminal disclaimer is required, along with another copy of the terminal disclaimer, unless a terminal disclaimer that is signed by the applicant is filed.

Allowable Subject Matter
Claims 1-8 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn				      /MILTON NELSON JR/February 28, 2022                     Primary Examiner, Art Unit 3636